DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group 1, corresponding to claims 1 – 6, in the reply filed on 11/14/2022 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabar et al (US 2019/0147329) in view of Cavanaugh et al (US 2011/0043742)
As to claim 1, Hekmatshoartabar et al figure 3 shows and teaches a heat source sensor (paragraph [0040]...the sensor device is preferably a two-terminal element comprised of a thermo-electric material), comprising:
a plurality of first wires (ROW 1 – ROW 3) extending in a first direction;
a plurality of second wires (COL 1 – COL 3) extending in a second direction different from the first direction and crossing the plurality of first wires;
a plurality of nodes (304), each node defined at a crossing of a first wire (ROW 1) of the plurality of first wires and a second wire (COL 1) of the plurality of second wires, the first wire secured to the second wire at the node (paragraph [0047]...sensor cell 304, when row 1 is selected, the M1 transistor in cell 304 is turned on, and the voltage placed on Col 1 is stored across C.sub.S in cell 304 ; Examiner’s Note: The first wire is secured to the second wire because both are connected to and operate transistor M1. If both wires weren’t properly secured at transistor M1 then M1 wouldn’t properly operate and M1 could be short-circuited);
wherein each node (304) of the plurality of nodes defines a measurement point (paragraph [0042]...thermal distribution) of the heat source sensor, with the nodes having thermoelectric electromotive forces (paragraph [0042]...thermo-electric and piezo-resistive sensors), and  the temperature difference is utilized to identify a location of a heat source (paragraph [0040]... the classifier system 300 is used for the classification of thermal distribution patterns over a surface, the sensor device is preferably a two-terminal element comprised of a thermoelectric material. The spatial distribution of temperature results in different temperature levels and thus different R values in different pixels).
Hekmatshoartabar et al fails to explicitly show/teach a difference in thermoelectric electromotive forces between two nodes of the plurality of nodes indicative of a temperature difference between the two nodes
However, Cavanaugh et al teaches a difference in thermoelectric electromotive forces between two nodes of the plurality of nodes indicative of a temperature difference between the two nodes (paragraph [0088]...microcontroller memory may store the reference temperature, the value of the current temperature, historical temperatures, and, historical levels of heat applied to the LC cell. The value of the sensed temperature T at every instance may be compared against the reference temperature to determine the amount of heat to apply to the liquid crystal cell. An 8 bit analog digital converter will provide approximately 1/3 of a degree of temperature sensing resolution over the desired temperature range, so the example system may provide for temperature stability about a reference temperature to within 1/3 degree Celsius. At every instance of process step 609, a threshold detector routine stored in microcontroller ROM may trigger a control function if the sensed temperature of the liquid crystal cell falls below the desired operating reference temperature. The control function may determine how much heat to apply to the liquid crystal cell. The control function may utilize error minimizing routines that track the change in temperature across multiple instances of process step 609. The error correcting routines may store the previous temperature reading T0 along with the previous amount of heat applied to the liquid crystal cell HO).
Therefore, it would have been obvious for one having ordinary skill in the art, at the time the invention was made for Hekmatshoartabar et al to have a difference in thermoelectric electromotive forces between two nodes of the plurality of nodes indicative of a temperature difference between the two nodes, as in Cavanaugh, for the purpose of locating degraded performance of pixel cells.

As to claim 2, Hekmatshoartabar et al figure 3 shows and teaches a heat source sensor (paragraph [0040]...the sensor device is preferably a two-terminal element comprised of a thermo-electric material), wherein the plurality of first wires (ROW 1 – ROW 3) is perpendicular or at an angle to the plurality of second wires (COL 1 – COL 3).



Claim(s) 3 - 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hekmatshoartabar et al (US 2019/0147329) in view of Cavanaugh et al (US 2011/0043742) and in further view of Liberman et al (US 2003/0135971).
As to claim 3, Hekmatshoartabar et al (US 2019/0147329) in view of Cavanaugh et al discloses the claimed invention except for the plurality of first wires are formed from a first material and the plurality of second wires are formed from a second material different from the first material. 
It would have been an obvious matter of design choice for the plurality of first wires to be formed from a first material and the plurality of second wires are formed from a second material different from the first material, since applicant has not disclosed that the plurality of first wires being formed from a first material and the plurality of second wires being formed from a second material different from the first material solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well the plurality of first wires to be formed from a first material and the plurality of second  wires to be formed from a second material. Liberman et al teaches in (paragraph [0498] Thermocouples are based on the Seebeck effect wherein a junction of dissimilar conductors induces a voltage that varies with temperature. A thermocouple is formed from two different metals, jointed at two points in such a way that a small voltage is produced when the two junctions are at different temperatures. Thermocouples are popular temperature sensors in a wide variety of applications. The disclosed ultra fine wires are useful in making nanothermocouples. Because the method disclosed herein may be used to fabricate ultra fine wires of many compositions, popular thermocouple materials, for example, constantin,  alumel, cromel, platinum, and platinum-rhodium alloys, are available as ultra fine wires for the fabrication of nanothermocouples. The three most common thermocouple alloys for moderate temperature measurements are iron-constantan, copper-constantan and chromel-alumel. Criteria for selecting materials suitable for fabricating thermocouple junctions are well known in the art).

As to claim 4, Hekmatshoartabar et al (US 2019/0147329) in view of Cavanaugh et al discloses the claimed invention except for the plurality of first wires are Chromel®, and the plurality of second wires are Alumel®. It would have been an obvious matter of design choice for the plurality of first wires to be Chromel®, and the plurality of second wires to be Alumel®, since applicant has not disclosed that the plurality of first wires are Chromel®, and the plurality of second wires are Alumel® solves any stated problems or is for any particular purpose and it appears that the invention would perform equally well the plurality of first wires to be formed from any material known in the art and the plurality of second wires to be formed from any material known in the art. Liberman et al teaches in (paragraph [0498] Thermocouples are based on the Seebeck effect wherein a junction of dissimilar conductors induces a voltage that varies with temperature. A thermocouple is formed from two different metals, jointed at two points in such a way that a small voltage is produced when the two junctions are at different temperatures. Thermocouples are popular temperature sensors in a wide variety of applications. The disclosed ultra fine wires are useful in making nanothermocouples. Because the method disclosed herein may be used to fabricate ultra fine wires of many compositions, popular thermocouple materials, for example, constantin,  alumel, cromel, platinum, and platinum-rhodium alloys, are available as ultra fine wires for the fabrication of nanothermocouples. The three most common thermocouple alloys for moderate temperature measurements are iron-constantan, copper-constantan and chromel-alumel. Criteria for selecting materials suitable for fabricating thermocouple junctions are well known in the art).


As to claim 5, Liberman et al teaches a first wire is welded to the second wire at each node (paragraph [0499]...the fine metallic fibers disclosed herein can be used to construct a thermocouple on the nanometer scale (referred to herein as a "nano-thermocouple"). A nano-thermocouple comprised of any of the aforementioned common alloy pairs can be constructed using the fine metallic wire fabrication techniques disclosed herein. The junction between the two metals can be welded by any technique adequate for joining two fine metallic wires, such as arc welding, diffusion welding, spot welding or seam welding. In one embodiment, wires made of dissimilar metals are welded together to create the thermocouple junction. For example, two wires may be butted using SPM techniques and arc welded with a high voltage pulse. Alternatively, the butted wires may be heated to weld them thermally. In yet another embodiment, the wires are welded with an electron beam. In alternative embodiments, the junction may be soldered together). It would have been obvious for 
The first wire is welded to the second wire at each node, for the same reasons as above. 

As to claim 6, Liberman et al teaches the plurality of first wires and the plurality of second wires are arranged in a woven configuration (paragraph [0452]...embodiment, the wires are woven into a fabric through which the reactants are flowed. The reactants may be in a liquid phase, a gas phase, a supercritical phase, or any combination thereof. In another embodiment, the catalyst is used as a "wool."). It would have been obvious for the plurality of first wires and the plurality of second wires are arranged in a woven configuration, for the same reasons as above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON S COLE whose telephone number is (571)270-5075. The examiner can normally be reached Mon - Fri 7:30pm - 5pm EST (Alternate Friday's Off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Omar Fernandez can be reached on 571-272-2589. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRANDON S COLE/           Primary Examiner, Art Unit 2128